Citation Nr: 9907710	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-35 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a gunshot wound of 
the right chest, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for a gunshot wound of 
the right wrist, with fracture of navicular, currently 10 
percent disabling.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from January 1964 to May 
1967.  

Service connection was established and a 20 percent 
disability evaluation was assigned under Diagnostic Code 6818 
for a gunshot wound of the right chest in a rating decision 
dated in July 1967. The criteria in the VA Schedule for 
Rating Disabilities for evaluating the degree of impairment 
resulting from service-connected respiratory disorders were 
changed during the course of the veteran's appeal.  Compare 
38 C.F.R. § 4.97, Diagnostic Code 6502 (1996), with 
61 Fed.Reg. 46720-46731 (Sept. 5, 1996), codified at 38 
C.F.R. § 4.97, Diagnostic Code 6502 (1997).  The revised 
regulation no longer includes a Diagnostic Code 6818.  Where 
regulations change during the course of an appeal, the Board 
must determine, if possible, which set of regulations, the 
old or the new, is more favorable to the claimant and apply 
the one more favorable to the case.  VAOPGCPREC 11-97 at 1; 
Karnas, 1 Vet. App. at 312-13.  This determination depends on 
the facts of the particular case and therefore is made on a 
case-by-case basis.  VAOPGCPREC. 11-97 at 2.  In view of 
these changes, the RO should consider whether the veteran 
would be entitled to a higher rating under the new criteria.  
In addition, although the veteran has been afforded service 
connection for a scar in the right axillary area, evaluated 
as 0 percent disabling, there is no indication that RO has 
considered evaluating the veteran's gunshot wound of the 
chest under the diagnostic codes pertaining to muscle injury.  

Likewise, service connection was established for a gunshot 
wound of the right wrist in a July 1967 rating decision.  An 
evaluation of 10 percent was assigned under diagnostic code 
5215.  The history of the veteran's history is indicative of 
some degree of muscle injury.  In particular, records 
concerning the injuries sustained by the November 1966 
gunshot wound of the right hand with a fracture of the 
naviculum show that the veteran underwent debridement and 
casting of the area. 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R.  § 4.14 (1998).  

However, in Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under 7800 with an additional 10 percent rating 
for tender and painful scars under DC 7804 and a third 10 
percent rating for facial muscle injury interfering with 
mastication under DC 5325.  The Court found that the critical 
element was that none of the symptomatology for any one of 
these three manifestations was duplicative of or overlapping 
with the symptomatology of the other two conditions.  But 
instead, each was separate and distinct in nature. Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

In Esteban, the veteran's painful scars and the muscle injury 
are separate and distinct conditions and not duplicative or 
overlapping.  As such the assignment of a separate 10 percent 
rating is not contrary to the rules prohibiting pyramiding, 
embodied in 38 C.F.R. § 4.14.  Likewise, in the veteran's 
case, there is a potential for separate ratings of for muscle 
injuries for gunshot wound residuals of the right chest as 
well as the right wrist and hand.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO should review veteran's claim 
for service connection for a gunshot 
wound of the right chest.  The RO should 
consider whether the veteran would be 
entitled to a higher disability 
evaluation under the October 1996 
revisions for rating disabilities of the 
respiratory system.  The RO should also 
consider whether the veteran is entitled 
to a separate rating for muscle injury 
resulting from the gunshot wound of the 
right chest.  This would include 
identifying the muscle groups involved in 
the original inservice injury, as well as 
a review of the history of treatment.  

2.  The RO should evaluate the veteran's 
claim of entitlement to an increased 
rating for a gunshot wound of the right 
wrist and hand.  In particular, the RO 
should consider whether the veteran is 
entitled to separate rating(s) for muscle 
injury resulting from the gunshot wound 
of the right wrist and hand.  This would 
include identifying the muscle groups 
involved in the original inservice 
injury, as well as the history of 
treatment.  

3.  If the benefits sought on appeal are 
not granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


